 


109 HRES 697 EH: Resolution congratulating the people and Government of Italy, the Torino Olympic Organizing Committee, the International Olympic Committee, the United States Olympic Committee, the 2006 United States Olympic and Paralympic Teams, and all international athletes upon the successful completion of the 2006 Olympic Winter Games in Turin, Italy.
U.S. House of Representatives
2006-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 697 
In the House of Representatives, U. S., 
 
May 2, 2006 
 
RESOLUTION 
Resolution congratulating the people and Government of Italy, the Torino Olympic Organizing Committee, the International Olympic Committee, the United States Olympic Committee, the 2006 United States Olympic and Paralympic Teams, and all international athletes upon the successful completion of the 2006 Olympic Winter Games in Turin, Italy. 
 
 
Whereas from February 17 to February 26, 2006, Turin, Italy, hosted the 2006 Olympic Winter Games; 
Whereas this is the third time Italy has hosted the Olympic Games, with the prior Winter Games having been held in 1956 in Cortina d’Ampezzo and the Summer Games having been held in 1960 in Rome; 
Whereas the people of Turin and the surrounding Alpine areas have opened their hearts to the world, demonstrated their passions for sports, art, and culture, and strengthened the bonds between the city of Turin and the surrounding Alpine areas; 
Whereas the city of Turin accommodated nearly 2,600 athletes, more than 2,700 trainers and escorts, 18,000 volunteers, 9,500 members of the media, and nearly 1,000,000 spectators at 7 competition sites and 3 Olympic villages; 
Whereas in light of a global terror threat, Italian authorities implemented extraordinary security measures and successfully coordinated the efforts of 10,000 police officers and 2,500 Italian military personnel, providing effective and efficient protection, while also ensuring a secure and stable environment for both athletes and spectators alike; 
Whereas through the stewardship of the International Olympic Committee and the Torino Olympic Organizing Committee, athletes representing 80 different countries competed in 15 disciplines of winter sport with the spirit of mutual respect and understanding, furthering the Olympic legacy of peace between nations, equality, fair play, loyalty and respect; 
Whereas well over 200 members of the United States Olympic Team participated in the Games and embodied the spirit of this Nation with resolve and determination and won 25 medals, including 9 gold medals; 
Whereas 477 athletes from 39 countries competed for 9 days in March 2006 in Turin at the 2006 Paralympic Winter Games, which were organized in 1948 as a venue for injured World War II veterans to compete, demonstrating not an individual’s disability, but rather the individual’s achievements in athleticism; and 
Whereas the United States Olympic Team ranked second among all nations in the number of medals won at the 2006 Olympic Winter Games and the United States Paralympic Team ranked seventh among all nations in the number of medals won at the 2006 Paralympic Winter Games: Now, therefore, be it 
 
 That the House of Representatives— 
(1)commends the people and Government of Italy, and specifically the people of Turin and the surrounding Alpine areas, the Torino Olympic Organizing Committee, and the International Olympic Committee on the successful completion of the 2006 Olympic Winter Games;  
(2)congratulates the United States Olympic Committee, the 2006 United States Olympic and Paralympic Teams, and all international athletes for their outstanding performances at the 2006 Olympic Winter Games; and  
(3)expresses gratitude to the thousands of volunteers and others who made the 2006 Olympic Winter Games exciting, safe, and successful. 
 
Karen L. HaasClerk. 
